Citation Nr: 0910997	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.  He served in Vietnam from December 1969 to 
March 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The appellant is not a combat veteran and there is no 
credible supporting evidence that a claimed in-service 
stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2002 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, the notice 
informed the appellant that PTSD claims require credible 
evidence supporting the occurrence of the reported stressor 
event(s).

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in June 2006, January 2007, August 2007, and 
November 2007.  VA sent the appellant Supplemental Statements 
of the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  The appellant has not been 
deprived of information needed to substantiate his claim and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited Veterans Service Organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with service personnel records.  VA afforded the 
appellant an opportunity to appear for a hearing and a VA 
examination in November 2002.  The Board notes that the 
recent VA examination is adequate as it reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, and a diagnosis.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.

Additionally, VA attempted to verify the appellant's reported 
stressors through the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR).  The Board 
acknowledges the representative's request that VA again 
attempt to verify the reported stressors through JSRRC; 
however, because the appellant has not provided any 
additional stressor details that would potentially impact the 
prior research and because the prior research was conducted 
with the information as indicated by the record and from the 
appellant, remand for a further attempt at verification 
through the JSRRC is not warranted.

The Board notes that JSRRC researches Army, Navy, Air Force, 
and Coast Guard records containing historical information on 
individual units within these branches of service, as well as 
some personnel records, as they relate to the stressful 
events described by veterans seeking service connection for 
PTSD.  JSRRC provides VA with a summary of its findings.  The 
appellant's representative seeks to have JSRRC research 
anecdotal events or experiences reported by the appellant, 
and events, such as the incarceration of "Juan," with 
incomplete information.  However, this request ignores that 
not every event that occurs during the course of an 
individual's service is recorded, and that service records 
rarely chronicle specific experiences of individual service 
members.  In this case, the Board finds that JSRRC/CURR 
adequately researched the reported stressors based on the 
available information.  The summary prepared for VA shows 
that daily journals, operational reports - lessons learned, 
and unit histories were reviewed.  Although the response to 
the records search was unable to support the alleged 
stressors reported by the appellant, this does not equate to 
an inadequate research of events surrounding the appellant's 
three month tour of duty in Vietnam.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Here, the appellant is not a combat veteran.  The appellant 
served in the Republic of Vietnam from December 1969 to March 
1970.  The appellant claims that he was "exposed to heavy 
combat" and that he participated in an "ambush with [a] 
jungle outfit for training" where he was fired upon.  See VA 
Form 21-0781 received December 2005.  However, review of 
service medical and personnel records reflect no indication 
that the appellant "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  See VAOPGCRPEC 12-99.  
Service records show that he was a cook and received the 
Bronze Star Medal for "meritorious achievement in ground 
operations against hostile forces."  The record shows no 
awards or citations indicative of combat service, such as a 
Purple Heart or Combat Action Ribbon.  The Board has 
considered all evidence of record to include the Veteran's 
own statements and concludes that there is no credible 
evidence of combat.  Therefore, based on the evidence 
currently of record, the Board finds that application of 38 
U.S.C.A. § 1154(b) is not warranted.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  In this case, the appellant has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  There is no credible supporting evidence that the 
claimed stressor occurred.  The appellant reports that he was 
a cook and argues that he has PTSD due to the following 
events or experiences:

*	Ambush experiences.  The appellant stated that, during 
jungle school in Tian Vietnam, he was taken to "live 
ambushes to set up traps" and was put in the crossfire 
of small weapons; also, during one the ambushes, his 
group was sent to kill four Vietnamese and "people from 
the group took pictures of the dead Vietnamese with 
their [sic] heads blown off, and dismembered body parts 
as if they were trophies."  See Stressor Detail, dated 
August 2002 and Report VA Examination dated November 
2002.
*	A confrontation with an unknown guy.  The appellant 
reportedly stopped a guy, described as muscular, from 
beating a white guy "to death" by cocking his M16 
weapon and placing it at the man's head.  The man 
released the white man, departed, and did not return.  
See Report VA Examination dated November 2002.
*	A confrontation with a Green Beret from Hawaii whom he 
later learned had killed a man with his bare hands.  The 
appellant reported that the Green Beret had struck a 
Vietnamese and he spoke up, raising his fist prepared to 
fight.  See Report VA Examination dated November 2002.
*	Witnessing the dead and bloody body of a man killed by 
his buddy.  The appellant reported that, while stationed 
in Xuan Loc, about 5 miles from the Cambodian border, 
his buddy (a Hispanic, engineer) killed "somebody in 
their troop" with an M16 shot through the man's heart.  
The appellant accompanied his buddy to the location of 
the body, described as a black man, and saw blood 
everywhere.  The appellant reported that he visited his 
buddy later at Long Bin Jail.  See Report VA Examination 
dated November 2002.  The appellant reports the same 
event later, except he states that he and his Hispanic 
buddy were stationed at Swanlock.  See VA Form 21-0781 
received September 2006.
*	Fearing for his life when a gun was placed to his head.  
The appellant reported that, while riding shotgun in a 
truck, a person had climbed up into the truck and put a 
pistol to the appellant's head.  The person then 
laughed, jumped off the truck, and disappeared into the 
crowd of the village.  See Report VA Examination dated 
November 2002.  The appellant reported the same event 
later, except he stated that a Vietnamese person jumped 
into the truck, held a gun to his head, "took his watch 
and money, and jumped into the crowd."  See VA Form 21-
0781 received September 2006.
*	Exposure to weapons fire and working as a combat cook.  
The appellant reported that he had exposure to gun and 
mortar fire, perhaps as close as 150 yards away.  See 
Report VA Examination dated November 2002.  The 
appellant later reported similarly that he had exposure 
to heavy arms fire, mortar rockets, artillery, and small 
arms fire as a combat cook.  See VA Form 21-0781 
received September 2006.

Report of VA psychiatric examination dated November 2002 
reflects various stressors, notes above, and a diagnosis for 
PTSD based the reported stressors.  A letter dated August 
2005 from E.K., M.D., a VA Staff Psychiatrist, reflects that 
the appellant "carries a diagnosis of chronic PTSD as a 
result of extensive combat exposure in Vietnam."

VA attempted to verify the alleged stressors reported by the 
appellant with JSRRC/CURR.  However, unit histories, daily 
journals, and operational reports - lessons learned did not 
show that the events or experienced reported had occurred.

The Board finds that a verified stressor is not shown.  There 
is no credible supporting evidence of the events or stressors 
cited by the appellant or noted in the report of VA 
examination dated November 2002.  Although the appellant 
reports participation in ambushes and exposure to weapons 
fire while on active duty in Vietnam, the appellant has not 
provided sufficiently detailed information about any specific 
incident capable of verification by JSRRC/CURR.  With respect 
to the murder of the serviceman by the appellant's buddy 
"Juan," the record shows that the appellant can neither 
recall the last name of "Juan" nor the victim's name.  A 
noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  Therefore, 
absent independent credible supporting evidence of the 
claimed stressors, and having carefully considered all 
procurable and assembled data, the Board concludes that the 
criteria for service connection for PTSD are not met.  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


